Citation Nr: 1326573
Decision Date: 08/21/13	Archive Date: 09/24/13

DOCKET NO. 10-13 376	)        DATE AUG 21 2013

On appeal from the Department of Veterans Affairs Regional Office in Cleveland, Ohio

THE ISSUES

1. Entitlement to service connection for allergic rhinitis.

2. Entitlement to service connection for Achilles tendonitis.

REPRESENTATION 

Appellant represented by:   The American Legion

ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel

INTRODUCTION

The Veteran served on active duty from February to June 2002 and from September 2005 to December 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

REMAND

Unfortunately, a remand is required in regards to the Veteran's increased rating claims. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

A remand is required in this case for the remaining issues on appeal to afford the Veteran a hearing. On his March 2010 substantive appeal, via a VA Form 9, the Veteran indicated that he wanted a Board hearing at his local RO. On accompanying paperwork, the Veteran requested a videoconference hearing. See 38 C.F.R. §§ 20.700, 20.703 (appellant may request a Board hearing at the time of the substantive appeal or anytime thereafter, subject to restrictions in 38 C.F.R. § 20.1304 ). There has been no subsequent expression by the Veteran or his representative indicating that he does not desire a Board hearing. For these reasons, the Board finds that due process requires this case to be remanded for the Veteran to be scheduled for the next available videoconference hearing held before a Veterans Law Judge for the issues on appeal. See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700. The Veteran should be informed that he must respond to the RO's Statement of the

-2-

Case for the issue of entitlement to service connection for an acquired psychiatric disorder with a substantive appeal before the issue may return to the Board.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing held before a Veterans Law Judge. The Veteran and his representative should be notified of the date and time of the hearing and a copy of such notice should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369(1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).

-3-




